Citation Nr: 0812824	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  04-41 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease (DJD) of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to May 
2003 and had 6 years, 7 months and 12 days of prior active 
service.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2004 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in North 
Little Rock, Arkansas.

The veteran testified before the undersigned Veterans Law 
Judge in May 2006.  At this hearing, he appears to have 
raised a claim for entitlement to service connection for a 
cervical spine disability. This issue is referred to the RO 
for appropriate action. 

In a September 2006 decision, the Board disposed of a number 
of issues on appeal and remanded issues of entitlement to 
service connection for a right ankle sprain, a right knee 
condition and entitlement to a higher initial rating for the 
right shoulder disability for further development.  While the 
remand was pending, the RO in an October 2006 rating granted 
service connection for the right ankle sprain and right knee 
condition, thereby removing these issues from appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  The remaining issue of entitlement to a higher 
initial rating for a right shoulder disability is returned to 
the Board for further consideration.  


FINDINGS OF FACT

The veteran's right shoulder disability affecting his major 
arm, is manifested by subjective complaints of pain, 
objective evidence of tenderness over the acromioclavicular 
(AC) and arthritis shown on X-ray with no evidence of joint 
separation deformity or limited motion to shoulder level, nor 
is there instability, deformity or recurrent dislocations 
shown. 



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for DJD of the right shoulder have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5003, 5201, 
5202, 5203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in May 2003.  Prior to granting service connection 
in March 2004, a duty to assist letter was sent in August 
2003 that addressed the service-connection claim.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

After granting service connection for the issues in this 
case, the VA's duty to notify was further satisfied 
subsequent to the initial AOJ decision by way of a letter(s) 
sent to the appellant in April 2005 addressing entitlement to 
an increased initial rating for the right shoulder disorder.  
These letters provided initial notice of the provisions of 
the duty to assist as pertaining to entitlement to service 
connection and for an increased rating, which included notice 
of the requirements to prevail on these types of claims, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  The 
duty to assist letters specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

In this case, the veteran was sent a letter in April 2006 
that provided the above described notice to the veteran that 
he needed to present evidence showing his conditions had 
worsened, to include discussion of the applicability of 
relevant Diagnostic Codes ranging from noncompensable to 100, 
as well as describing the specific examples of lay and 
medical evidence as set forth in Vasquez-Flores-- e.g., 
competent lay statements describing symptoms, information 
regarding any medical and hospitalization records the veteran 
had not recently told the VA about, employer statements, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Additionally this notice also apprised him of how the VA 
determines the effective date for entitlement to benefits.  
See Dingess, supra, which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  

Even if the notices were deemed inadequately sufficient as to 
content and timing in light of Vasquez-Flores, supra, the 
veteran is not shown to be prejudiced in this matter.  He was 
provided detailed information regarding the criteria for an 
increased rating for the right shoulder disorder by the 
statement of the case sent in November 2004, which discussed 
at length the level of disability needed for a higher initial 
rating, to include the amount of motion loss needed for such 
a rating.  Likewise,+ the most recent supplemental statement 
of the case issued in December 2007 provided the pertinent 
rating criteria and discussed how the current medical 
findings failed to meet a higher rating absent evidence of a 
greater level of functional impairment or limitation of 
motion.  The veteran in his substantive appeal dated in 
November 2004 discussed in detail functional limitations such 
as limitation of motion, and severe pain affecting the 
shoulder.  He further discussed his shoulder problems in his 
May 2006 hearing.  Based on the above, any potential notice 
deficiencies do not affect the essential fairness of the 
adjudication.  For this reason, no further development is 
required regarding the duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
The veteran also provided testimony at a video conference 
hearing held before the Board.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in December 2006 provided current assessments of 
the veteran's condition based not only on examination of the 
veteran, but also on review of the records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Because the present appeal arises from an initial rating 
decision, which established service connection for a left 
shoulder disability and an assigned an initial disability 
rating, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion. Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  38 C.F.R. § 4.40 
(2007).  The factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45 (2007).  It is the 
intention of the VA Schedule for Rating Disabilities (Rating 
Schedule) to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2007).

The veteran's right shoulder disability is currently 
evaluated under Diagnostic Codes 5003, 5201 for arthritis and 
limitation of motion.  The Board will also consider other 
applicable Codes.

Degenerative arthritis established by x-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  Diagnostic Code 5003. 
Diagnostic Code 5003 notes that in the absence of limitation 
of motion, rate as below: 20 percent with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations; 
and 10 percent with x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups.  Note 
(1) under the Diagnostic Code 5003 reflects that the 20 
percent and 10 percent ratings based on x-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.

Under Diagnostic Code 5201, limitation of motion of the major 
or minor arm at shoulder level warrants a 20 percent 
evaluation.  Limitation of motion of the major arm midway 
between the side and the shoulder warrants a 30 percent 
evaluation.  A 40 percent evaluation requires limitation of 
the major arm to 25 degrees from the side. 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2007).

Other pertinent Diagnostic Codes in evaluating the veteran's 
claim are as follows. Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5202, (impairment of the humerus), a 20 percent 
evaluation is warranted for recurrent dislocations at the 
scapulohumeral joint of the major or minor arm, with 
infrequent episodes and guarding of movement only at the 
shoulder level; or for malunion of the humerus with moderate 
deformity.  A 30 percent rating is warranted for recurrent 
dislocations at the scapulohumeral joint of the major arm, 
with frequent episodes and guarding of the arm movements of 
the arm; or for malunion of the humerus with marked deformity 
of the minor arm.  A 50 percent evaluation is warranted for a 
fibrous union of the humerus of the major.  Nonunion of the 
humerus warrants a 60 percent evaluation for the major arm.  
A loss of the humerus head warrants a 80 percent evaluation 
for the major arm.

Under 38 U.S.C.A. § 4.71a, Diagnostic Code 5203, a 10 percent 
evaluation is warranted for nonunion of the clavicle or 
scapula, without loose movement or malunion of the clavicle 
or scapula.  A 20 percent evaluation is warranted for 
dislocation of the clavicle or scapula or nonunion of the 
clavicle or scapula, with loose movement.  These evaluations 
are the same for either the major or minor arm.

The service medical records included treatment for right 
shoulder complaints throughout, including more recently, a 
February 2001 record noting a 3 year history of right 
shoulder pain diagnosed with impingement syndrome in the 
past, and with continued pain especially during pushups and 
with examination showing full range of motion, but  with 
positive findings for impingement sign and some weakness.  He 
was diagnosed with a right shoulder impingement in July 2001.  
He was noted to have right shoulder pain with overhead 
motions and reaching behind his back, in records from March 
and April 2002.  A November 2002 comprehensive physical 
examination noted a slight reduction of full extension and 
the report of medical history noted a history of painful 
right shoulder diagnosed as chronic impingement syndrome, 
with a history of rotator cuff tendonitis.  

Service connection for a left shoulder disorder was granted 
in a March 2004 rating decision that assigned an initial 10 
percent rating.  The veteran appealed the rating assigned for 
this decision.  

An October 2003 VA examination included a review of the 
veteran's overall medical history and a pertinent history of 
the veteran stating that he is right handed and having had 
problems with his right shoulder for several years.  He 
discussed his thoughts on it being caused by push-ups as well 
as conducting a band in service.  He reported pain in his 
shoulder with any physical activity.  It was reduced to some 
degree by rest, although not completely free of pain.  He 
never had any surgical procedures or steroid injections of 
the shoulder.  There was no history of dislocation or any 
acute trauma.  Physical examination included examination of 
the right shoulder with the range of motion similar to the 
left.  The muscle development of the right shoulder was 
normal, and he had forward elevation of the arms and 
abduction from 0 to 180 degrees.  He had internal and 
external rotation of the arms from 0 to 90 degrees.  The rest 
of the examination addressed other medical problems.  The 
diagnosis was right shoulder impingement with DJD not found 
but it would be further evaluated by X-ray.  The cause of the 
veteran's pain was not apparent to the examiner.  

The October 2003 X-ray of the shoulder showed slight 
irregularity and arthritic changes at the (acromioclavicular) 
AC joint noted.  The glenohumeral joint appeared well 
preserved.  The acromiohumeral joint space appeared also 
relatively unremarkable.  The impression was possible mild 
degenerative changes at the AC joint as described.  Results 
of neurological testing from December 2003 revealed evidence 
of right C7 radiculopathy, but no evidence of right median, 
ulnar or radial neuropathy.  

A November 2003 VA examination addressed complaints of right 
cubital tunnel and right tarsal tunnel syndrome but also 
included some discussion of his right shoulder problems.  He 
was noted to have developed pain in his neck and shoulder 
while in the service where he was an orchestra conductor.  
His neck and shoulder pain progressed to where he could no 
longer conduct for over an hour.  Physical examination 
however did not address shoulder complaints, but instead 
focused on neurological complaints.  The impression included 
severe neck and shoulder pain and there was a question of 
superimposed cervical radiculopathy although the examiner 
doubted this.  He was believed to probably have some primary 
cervical pathology.  It was suggested that at some point he 
should have a magnetic resonance imaging (MRI) of the 
shoulder done.  

VA treatment records from 2005 addressed ankle complaints 
with no reference to right shoulder problems.  

A private medical examination from May 2005 addressed 
multiple medical complaints including arthritis affecting his 
right shoulder.  On objective examination he had limitation 
of motion of the right shoulder, although the actual ranges 
in degrees was not recorded.  No other findings regarding the 
right shoulder were reported, and the diagnosis was 
degenerative arthritis involving the right shoulder.  

The veteran testified at his hearing in May 2006 that his 
right shoulder disorder causes constant pain and indicated 
that he can lift up to 20 pounds but after that point he is 
unable to lift past his waist.  He confirmed being right 
handed.

The report of a December 2006 VA examination included 
examination of his right shoulder.  He reported the shoulder 
having been initially injured in 1978 while lifting equipment 
and reinjuring it during service.  Since then he has had pain 
anteriorly and laterally and had to guard it because of 
increased discomfort with use.  Physical examination revealed 
he was able to lift his right shoulder equal to the left 
repeatedly 6-7 times without any loss of motion.  He did 
complain of pain on elevation of his right shoulder.  
Specific examination of the right shoulder showed 180 degrees 
of forward flexion and abduction equal to the left side.  His 
internal rotation was 80 degrees and external rotation was 45 
degrees on the right.  He was tender over the right AC joint 
and he had no signs of instability.  He did have positive 
impingement.  X-rays were reviewed and the right shoulder 
showed degenerative change in the AC joint and otherwise 
normal glenohumeral articulation.  The diagnosis was right 
shoulder early DJD with positive impingement.  The examiner 
commented that he does not have loose shoulder movement, 
instability or dislocation.  He did have painful motion but 
no functional limitation with repeat testing as noted above.  
He did not demonstrate a loss of motion due to pain, weakened 
movement, excess fatigability or incoordination.  Regarding 
his functional impairment this was from painful motion on 
elevation of the left shoulder.  He did not demonstrate loss 
of motion there.  He did not use assistive devices and the 
condition did not affect his usual occupation or daily 
activities except with repeated overhead use of his right 
shoulder.  Again it was noted that he did have painful motion 
of the right shoulder but no additional limitation on 
repetitive use.  He also did not have flareups or 
instability.  

Based on a review of the evidence, the Board finds that a 
rating in excess of 10 percent disabling from initial 
entitlement is not warranted.  

There is no evidence of any dislocations, much less recurrent 
dislocations at the scapulohumeral joint of the major or 
minor arm, with infrequent episodes and guarding of movement 
only at the shoulder level.  Nor is there limitation of 
motion at shoulder level.  Nor is there evidence of malunion 
of the humerus with moderate deformity.  There is also no 
evidence of occasional incapacitating exacerbations of the 
arthritis of two or more major joints or groups of minor 
joints.  Finally there is no evidence of dislocation of the 
clavicle or scapula or nonunion of the clavicle or scapula, 
with loose movement.  In general the evidence shows the right 
shoulder disorder to be manifested by X-ray findings of 
arthritis, but no malunion or other deformity shown, and with 
range of motion generally full and the shoulder itself shown 
to be stable with no dislocations.  There is also no basis to 
increase the initial rating based on functional limitation as 
there is no evidence of such limitations shown on recurrent 
testing.  

In conclusion, an initial disability rating in excess of 10 
percent for the veteran's right shoulder arthritis is not 
warranted.  In reaching this determination, the Board has 
considered whether, under Fenderson, a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. 119.  But there is no 
evidence that the veteran's service-connected right shoulder 
disability has been persistently more severe than the extent 
of disability contemplated under the assigned rating at any 
time during the period of this initial evaluation.  In 
addition, there is no competent evidence that the veteran's 
service-connected disability has resulted in frequent 
hospitalizations.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

As a preponderance of the evidence is against the award of an 
initial rating in excess of 10 percent service-connected DJD 
of the right shoulder, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert, supra.


ORDER

An initial rating in excess of 10 percent for right shoulder 
DJD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


